      Case 4:20-cv-00986 Document 1 Filed on 03/18/20 in TXSD Page 1 of 10



                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

VEGGIFRUIT, INC.

                                 Plaintiff,                      Case No. 4:20-cv-00986

                - against -

TEXAS PRODUCE COMPANY, INC., CAROLYN
JONES, RICK MORGAN, CONNIE MORGAN,
JEFFERY JONES, and JAMES JONES,

                                 Defendants.
                                                             /

                                              COMPLAINT

        Plaintiff Veggifruit, Inc. (“Plaintiff” or “Veggifruit”), by undersigned counsel, as and for

its Complaint against Defendants, Texas Produce Company, Inc. (“TPC”), Carolyn Jones (C.

Jones”), Rick Morgan (“R. Morgan”), Connie Morgan (“C. Morgan”), Jeffery Jones (“J. Jones”)

and James M. Jones (“J.M. Jones”) (collectively, “Defendants”), alleges as follows:

                                    JURISDICTION AND VENUE

        1.      Jurisdiction is based on Section 5(c)(5) of the Perishable Agricultural Commodities

Act, 7 U.S.C. § 499e(c)(5) (hereafter “PACA”) and 28 U.S.C. § 1331.

        2.      Venue in this District is based on 28 U.S.C. § 1391 in that Defendants reside in this

District and Plaintiff’s claim arose in this District.

                                                PARTIES

        3.      Plaintiff Veggifruit is a Florida corporation with its principal place of business in

Oakland, Florida, engaged in the business of buying and selling wholesale quantities of produce in

interstate commerce, and was at all relevant times subject to and licensed under the provisions of

PACA as a dealer.
      Case 4:20-cv-00986 Document 1 Filed on 03/18/20 in TXSD Page 2 of 10



        4.     Defendant TPC is a Texas corporation with its principal place of business in

Houston, Texas engaged in the business of buying and selling wholesale quantities of produce in

interstate commerce, and was at all relevant times subject to and licensed under the provisions of

PACA.

        5.     Defendant C. Jones is and was an officer and/or director of TPC and a reported

principal of TPC as listed on its PACA license during the period of time in question who controlled

the operations of TPC and was in a position of control over the PACA trust assets belonging to

Plaintiff.

        6.     Defendant R. Morgan is and was an officer and/or director of TPC and a reported

principal of TPC as listed on its PACA license during the period of time in question who controlled

the operations of TPC and was in a position of control over the PACA trust assets belonging to

Plaintiff.

        7.     Defendant C. Morgan is and was an officer and/or director of TPC and a reported

principal of TPC as listed on its PACA license during the period of time in question who controlled

the operations of TPC and was in a position of control over the PACA trust assets belonging to

Plaintiff.

        8.     Defendant J. Jones is and was an officer and/or director of TPC during the period of

time in question who controlled the operations of TPC and was in a position of control over the

PACA trust assets belonging to Plaintiff.

        9.     Defendant J.M. Jones is and was an officer and/or director of TPC and a reported

principal of TPC as listed on its PACA license during the period of time in question who controlled

the operations of TPC and was in a position of control over the PACA trust assets belonging to

Plaintiff.



                                               -2-
      Case 4:20-cv-00986 Document 1 Filed on 03/18/20 in TXSD Page 3 of 10




                                   GENERAL ALLEGATIONS

        10.     This action is brought to enforce the trust provisions of P.L. 98-273, the 1984

amendment to Section 5(c) of the PACA, 7 U.S.C. § 499e(c).

        11.     Between December 6, 2019, and March 12, 2020, Plaintiff sold and delivered to

Defendants in interstate commerce wholesale quantities of produce worth $203,087.70,

approximately $195,813.30 of which is past due.

        12.     Defendants accepted the produce but have failed to pay for the produce when

payment was due, despite repeated demands, and have told Plaintiff that Defendants do not have the

money to pay for the produce debt in full.

        13.     Plaintiff issued invoices to Defendants for each of the shipments at issue.

        14.     Each of the invoices contained the language required by 7 U.S.C. 499e(c)(4).

        15.     At the time of receipt of the produce, Plaintiff became a beneficiary to a statutory

trust designed to assure payment to produce suppliers. The trust consists of all produce or produce-

related assets, including all funds commingled with funds from other sources and all assets procured

by such funds, in the possession or control of Defendants since the creation of the trust.

        16.     Plaintiff preserved its interest in the PACA trust in the amount of $203,087.70 and

remains a beneficiary until full payment is made for the produce.

        17.     Defendants have not disputed the debt in any way.

        18.     Defendants have failed to pay $203,087.70 for the produce, despite repeated

demands, and Defendant R. Morgan has told Plaintiff that TPC does not have the money

available to pay Plaintiff.




                                                 -3-
      Case 4:20-cv-00986 Document 1 Filed on 03/18/20 in TXSD Page 4 of 10



        19.      Defendants are failing to maintain sufficient assets in the statutory trust to pay

Plaintiff and are dissipating trust assets as demonstrated by Defendants’ failure to pay.

        AS AND FOR A FIRST CAUSE OF ACTION AGAINST ALL DEFENDANTS
                               (Injunctive Relief)

        20.      Plaintiff incorporates each and every allegation set forth in paragraphs 1 to 19 above

as if fully set forth herein.

        21.      Defendants’ failure to make payment to Plaintiff of trust funds in the amount of

$203,087.70 from the statutory trust is a violation of PACA and PACA regulations, and is unlawful.

        22.      Pursuant to PACA and the prevailing cases, Plaintiff is entitled to injunctive relief

against all Defendants, enjoining and restraining them and their agents from further dissipating trust

assets belonging to Plaintiff, and requiring the turnover to Plaintiff of PACA trust funds in the

possession of third parties.

      AS AND FOR A SECOND CAUSE OF ACTION AGAINST ALL DEFENDANTS
                     (Failure to Pay for Goods Sold and Delivered)

        23.      Plaintiff incorporates each and every allegation set forth in paragraphs 1 to 22 above

as if fully set forth herein.

        24.      Defendants failed and refused to pay Plaintiff the amount of $203,087.70 owed to

Plaintiff for goods received by Defendants from Plaintiff.

        25.      As a direct and proximate result of Defendants’ failure to pay promptly, Plaintiff has

incurred damages in the amount of $203,087.70, plus interest from the date each invoice became

past due, costs and attorneys’ fees.

              AS AND FOR A THIRD CAUSE OF ACTION AGAINST C. JONES
                  (Unlawful Dissipation of Trust Assets by a Corporate Official)

        26.      Plaintiff incorporates each and every allegation set forth in paragraphs 1 to 25 above

as if fully set forth herein.

                                                 -4-
      Case 4:20-cv-00986 Document 1 Filed on 03/18/20 in TXSD Page 5 of 10



        27.      Defendant C. Jones is an officer and director of TPC and reported principal on

TPC’s PACA license who operated that business during the relevant time period and is and was in a

position of control over the PACA trust assets belonging to Plaintiff.

        28.      Defendant C. Jones failed to direct TPC to fulfill its statutory duty to preserve

PACA trust assets and pay Plaintiff for the produce it supplied.

        29.      Defendant C. Jones’s failure to direct TPC to maintain PACA trust assets and pay

Plaintiff for the produce it supplied was an unlawful dissipation of trust assets by a corporate

official.

        30.      As a result of said unlawful dissipation of trust assets, Plaintiff has been deprived of

its right as a beneficiary in the produce trust and has been denied payment for the produce it

supplied.

            AS AND FOR A FOURTH CAUSE OF ACTION AGAINST R. MORGAN
                  (Unlawful Dissipation of Trust Assets by a Corporate Official)

        31.      Plaintiff incorporates each and every allegation set forth in paragraphs 1 to 30 above

as if fully set forth herein.

        32.      Defendant R. Morgan is an officer and director of TPC and reported principal on

TPC’s PACA license who operated that business during the relevant time period and is and was in a

position of control over the PACA trust assets belonging to Plaintiff.

        33.      Defendant R. Morgan failed to direct TPC to fulfill its statutory duty to preserve

PACA trust assets and pay Plaintiff for the produce it supplied.

        34.      Defendant R. Morgan’s failure to direct TPC to maintain PACA trust assets and pay

Plaintiff for the produce it supplied was an unlawful dissipation of trust assets by a corporate

official.




                                                  -5-
      Case 4:20-cv-00986 Document 1 Filed on 03/18/20 in TXSD Page 6 of 10



        35.      As a result of said unlawful dissipation of trust assets, Plaintiff has been deprived of

its right as a beneficiary in the produce trust and has been denied payment for the produce it

supplied.

              AS AND FOR A FIFTH CAUSE OF ACTION AGAINST C. MORGAN
                   (Unlawful Dissipation of Trust Assets by a Corporate Official)

        36.      Plaintiff incorporates each and every allegation set forth in paragraphs 1 to 35 above

as if fully set forth herein.

        37.      Defendant C. Morgan is an officer and director of TPC and reported principal on

TPC’s PACA license who operated that business during the relevant time period and is and was in a

position of control over the PACA trust assets belonging to Plaintiff.

        38.      Defendant C. Morgan failed to direct TPC to fulfill its statutory duty to preserve

PACA trust assets and pay Plaintiff for the produce it supplied.

        39.      Defendant C. Morgan’s failure to direct TPC to maintain PACA trust assets and pay

Plaintiff for the produce it supplied was an unlawful dissipation of trust assets by a corporate

official.

        40.      As a result of said unlawful dissipation of trust assets, Plaintiff has been deprived of

its right as a beneficiary in the produce trust and has been denied payment for the produce it

supplied.

               AS AND FOR A SIXTH CAUSE OF ACTION AGAINST J. JONES
                   (Unlawful Dissipation of Trust Assets by a Corporate Official)

        41.      Plaintiff incorporates each and every allegation set forth in paragraphs 1 to 40 above

as if fully set forth herein.




                                                  -6-
      Case 4:20-cv-00986 Document 1 Filed on 03/18/20 in TXSD Page 7 of 10



        42.      Defendant J. Jones is an officer and director of TPC who operated that business

during the relevant time period and is and was in a position of control over the PACA trust assets

belonging to Plaintiff.

        43.      Defendant J. Jones failed to direct TPC to fulfill its statutory duty to preserve PACA

trust assets and pay Plaintiff for the produce it supplied.

        44.      Defendant J. Jones’s failure to direct TPC to maintain PACA trust assets and pay

Plaintiff for the produce it supplied was an unlawful dissipation of trust assets by a corporate

official.

        45.      As a result of said unlawful dissipation of trust assets, Plaintiff has been deprived of

its right as a beneficiary in the produce trust and has been denied payment for the produce it

supplied.

            AS AND FOR A SEVENTH CAUSE OF ACTION AGAINST J.M. JONES
                  (Unlawful Dissipation of Trust Assets by a Corporate Official)

        46.      Plaintiff incorporates each and every allegation set forth in paragraphs 1 to 45 above

as if fully set forth herein.

        47.      Defendant J.M. Jones is an officer and director of TPC and reported principal on

TPC’s PACA license who operated that business during the relevant time period and is and was in a

position of control over the PACA trust assets belonging to Plaintiff.

        48.      Defendant J.M. Jones failed to direct TPC to fulfill its statutory duty to preserve

PACA trust assets and pay Plaintiff for the produce it supplied.

        49.      Defendant J.M. Jones’s failure to direct TPC to maintain PACA trust assets and pay

Plaintiff for the produce it supplied was an unlawful dissipation of trust assets by a corporate

official.




                                                  -7-
      Case 4:20-cv-00986 Document 1 Filed on 03/18/20 in TXSD Page 8 of 10



           50.   As a result of said unlawful dissipation of trust assets, Plaintiff has been deprived of

its right as a beneficiary in the produce trust and has been denied payment for the produce it

supplied.

      AS AND FOR A EIGHTH CAUSE OF ACTION AGAINST ALL DEFENDANTS
                   (Failure to Make Prompt Payment of Trust Funds)

           51.   Plaintiff incorporates each and every allegation set forth in paragraphs 1 to 50 above

as if fully set forth herein.

           52.   Defendants received each of the shipments on which this action is based.

           53.   Defendants are required to promptly tender to Plaintiff full payment for those

shipments pursuant to PACA.

           54.   Defendants failed and refused to pay for the produce supplied by Plaintiff.

           55.   As a direct and proximate result of Defendants’ failure to pay promptly, Plaintiff

have incurred damages in the amount of $203,087.70, plus interest from the date each invoice

became past due, costs and attorneys’ fees.

                 AS AND FOR A NINTH CAUSE OF ACTION AGAINST TPC
                                  (Breach of Contract)

           56.   Plaintiff incorporates each and every allegation set forth in paragraphs 1 to 55 above

as if fully set forth herein.

           57.   TPC received Plaintiff’s invoices without objection on or about the dates indicated

on the faces of the invoices.

           58.   Plaintiff’s invoices to TPC constitute valid and enforceable agreements between the

parties.

           59.   TPC breached the agreements between the parties by failing to timely remit payment

for the goods it received from Plaintiff.



                                                  -8-
      Case 4:20-cv-00986 Document 1 Filed on 03/18/20 in TXSD Page 9 of 10



        60.        Plaintiff has performed all of the duties, obligations and conditions precedent on its

part to be performed under the invoices.

        61.        As a direct and proximate of TPC breach of contract, Plaintiff has suffered damages

in the amount of $203,087.70, plus interest from the date each invoice became past due, costs and

attorneys’ fees.

       AS AND FOR A TENTH CAUSE OF ACTION AGAINST ALL DEFENDANTS
                          (Interest and Attorneys’ Fees)

        62.        Plaintiff incorporates each and every allegation set forth in paragraphs 1 to 61 above

as if fully set forth herein.

        63.        PACA and Plaintiff’s invoices entitle Plaintiff to recover pre-judgment interest and

attorneys’ fees incurred to collect any balance due from Defendants.

        64.        As a result of Defendants’ continued failure to make full payment promptly in the

amount of $203,087.70, Plaintiff has been required to pay attorneys’ fees and costs in order to bring

this action to require Defendants to comply with their statutory duties under PACA, and upon

information and belief, will further incur such costs and fees.

        WHEREFORE, Plaintiff requests the following relief:

        A.         An order enjoining Defendants from dissipating trust assets until full payment is

made to Plaintiff in the amount of $203,087.70;

        B.         An order enforcing payment from the PACA trust by requiring immediate payment

by Defendants of the amount of $203,087.70, plus pre-judgment interest and attorneys’ fees, to

Plaintiff;

        C.         Judgment against the Defendants, jointly and severally, in the amount of

$203,087.70, plus pre-judgment interest and attorneys’ fees, under the trust provisions of the PACA;




                                                   -9-
     Case 4:20-cv-00986 Document 1 Filed on 03/18/20 in TXSD Page 10 of 10



       D.      Judgment against Defendant TPC for its failure to pay for goods sold and breach of

contract in the amount of $203,087.70, plus interest and attorneys’ fees;

       E.      Judgment against the Defendants, jointly and severally, for pre-judgment interest,

costs and attorneys’ fees; and

       F.      The costs of this action, and such other and further relief as the Court deems just

and proper.




Dated: March 18, 2020.
                                               Respectfully submitted,

                                               WALKER WILCOX MATOUSEK, LLP

                                               /s/ Tony L. Draper
                                               Tony L. Draper, Esq.
                                               Texas State Bar No. 00798156
                                               1001 McKinney, Suite 2000
                                               Houston, Texas 77002
                                               Telephone: (713) 343-6556
                                               Facsimile: (713) 343-6571
                                               tdraper@wwmlawyers.com

                                               and

                                               McCARRON & DIESS
                                               Blake A. Surbey, Esq.
                                               4530 Wisconsin Avenue, NW
                                               Suite 301
                                               Washington, D.C. 20016
                                               (202) 364-0400
                                               (202) 364-2731/ fax
                                               bsurbey@mccarronlaw.com

                                               Attorneys for Plaintiff




                                                - 10 -
